DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the at least one ferrite spacer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the disk" in line 1, and “the receive circuit assembly” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the disk" in line 1, and “the printed circuit board” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Djalilian et al., U.S. Patent No. 8,885,860, patented on 11/11/2014 (Djalilian), in view of Eki, U.S. Publication No. 2002/0041176, published on 4/11/2002 (Eki).

Claim 1, Djalilian discloses a contact hearing system comprising: a transmit coil positioned in an ear tip [140] (the ear tip [140] transmits inductive electromagnetic energy to a coil, this would inherently require a coil in the ear tip [140] transmitting device; col. 6, lines 61-62); and a receive coil positioned on a contact hearing device [142] (contact hearing device [142] has a coil for receiving energy; col. 6, lines 61-62). It is noted that Djalilian does not explicitly disclose that the transmit coil comprises an electrical coil wound on a ferrite core, and the receive coil comprises an electrical coil wound on a non-ferrite core. However, using such an arrangement for wireless energy transfer was well known. Eki teaches a wireless energy transfer system, comprising a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), wherein the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] (para. 0020, lines 3-5), and the receive coil [L2] comprises an electrical coil [17] wound on a non-ferrite core (the coil [17] is an air-core coil; para. 0021, lines 1-3). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to apply Eki’s technique of using ferrite, and non-ferrite cores for the transmit and receive coils, respectively. The combination would have provided efficient power transfer; Eki: para. 0024,lines 21-22).

As to Claim 2, Djalilian and Eki remain as applied above to Claim 1. Eki further discloses that the non-ferrite core comprises air (the coil [17] is an air-core coil; para. 0021, lines 1-3).

Claim 9, Djalilian and Eki remain as applied above to Claim 1. Djalilian and further discloses that the ear tip [140] and the contact hearing device [142] are positioned in an ear canal of a user (see Fig. 6). Eki further teaches that that a central axis of the transmit coil [L1] and a central axis of the receive coil [L2] are substantially parallel (see Fig. 1A).

As to Claim 10, Djalilian and Eki remain as applied above to Claim 1. Djalilian and further discloses that the ear tip [140] and the contact hearing device [142] are positioned in an ear canal of a user (see Fig. 6). Eki further teaches that that a central axis of the transmit coil [L1] and a central axis of the receive coil [L2] form an angle of approximately 15 degrees or less (see Fig. 1A).

As to Claim 11, Djalilian and Eki remain as applied above to Claim 1. Djalilian and further discloses that the ear tip [140] and the contact hearing device [142] are positioned in an ear canal of a user (see Fig. 6). Eki further teaches that that a central axis of the transmit coil [L1] and a central axis of the receive coil [L2] form an angle of approximately 25 degrees or less (see Fig. 1A).

As to Claim 12, Djalilian and Eki remain as applied above to Claim 1. Eki further discloses that a distal end of the transmit coil [L1] is positioned within between three and seven millimeters of the proximal end of the receive coil [L2] (there is a gap of 4mm between the coils; para. 0032, lines 14-17). 

Claim 13, Djalilian discloses a contact hearing system, the contact hearing system comprising: an ear tip [140], the ear tip comprising a transmit coil (the ear tip [140] transmits inductive electromagnetic energy to a coil, this would inherently require a coil in the ear tip [140] transmitting device; col. 6, lines 61-62); and a contact hearing device [142] comprising a receive coil (contact hearing device [142] has a coil for receiving energy; col. 6, lines 61-62). It is noted that Djalilian does not explicitly disclose that the transmit coil is wound around a core comprising, at least in part, a ferromagnetic material, and that the receive coil is wound around a core comprising, at least in part, a non-ferromagnetic material. However, using such an arrangement for wireless energy transfer was well known. Eki teaches a wireless energy transfer system, comprising a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), wherein the transmit coil [L1] is wound around a core [12] comprising, at least in part, a ferromagnetic material (para. 0020, lines 3-5), and that the receive coil [L2] is wound around a core comprising, at least in part, a non-ferromagnetic material (the coil [17] is an air-core coil; para. 0021, lines 1-3). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to apply Eki’s technique of using ferrite, and non-ferrite cores for the transmit and receive coils, respectively. The combination would have provided efficient power transfer; Eki: para. 0024,lines 21-22).

As to Claim 14, Djalilian and Eki remain as applied above to Claim 13. Eki further discloses that the ferromagnetic material comprises a ferrite material (para. 0020, lines 3-5).
Claim 15, Djalilian and Eki remain as applied above to Claim 13. Eki further discloses that the non-ferromagnetic material comprises air (the coil [17] is an air-core coil; para. 0021, lines 1-3).

As to Claim 25, Djalilian and Eki remain as applied above to Claim 13. Djalilian, further discloses that the printed circuit board comprises components of a demodulation circuit (radio signals can be received by the hearing system, which would inherently require a demodulation circuit; col. 15, lines 9-17).

Claims 3-4, 7, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Djalilian et al., U.S. Patent No. 8,885,860, patented on 11/11/2014 (Djalilian), Eki, U.S. Publication No. 2002/0041176, published on 4/11/2002 (Eki), further in view of Wagman et al., U.S. Patent No. 10,062,492, filed on 4/18/2014 (Wagman).

As to Claim 3, Djalilian and Eki remain as applied above to Claim 1. Eki further discloses that the receive coil is a component of a receive coil assembly [L2] (the receive coil [L2] is a secondary coil; para. 0021). Djalilian and Eki do not explicitly disclose that the receive coil assembly comprises at least one ferrite disk positioned at a distal end of the receive coil. However, providing such a disk in a receive coil assembly was well known. Wagman teaches a receive coil assembly [800] comprising at least one ferrite disk [804] positioned at a distal end of the receive coil (the disk is formed over the coil; col. 9, lines 50-61; see Fig. 8A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the ferrite disk of Wagman, into the receive coil assembly of Djalilian and Eki, for the added benefit of isolating the circuitry of the contact hearing device from the electromagnetic field generated by the coils (Wagman: col. 9, lines 6-10).

As to Claim 4, Djalilian, Eki, and Wagman remain as applied above to Claim 3. Wegman further discloses that the at least one ferrite disk [804] comprises a hole in the center of the at least one ferrite spacer [804] (see Fig. 8A).

As to Claim 7, Djalilian, Eki, and Wagman remain as applied above to Claim 3. Wegman further discloses that the receive coil [810] comprises a first central axis and the at least one ferrite disk [804] comprises a second central axis, the first central axis and the second central axis being aligned (see Fig. 8A).

As to Claim 16, Djalilian and Eki remain as applied above to Claim 13. Eki further discloses that the contact hearing device comprises a receive circuit assembly [L2], the receive circuit assembly [L2] comprising: the receive coil [17]. Djalilian and Eki do not explicitly disclose that the receive coil assembly comprises a disk attached to a distal end of the receive coil wherein the disk comprises a ferromagnetic material. However, providing such a disk in a receive coil assembly was well known. Wagman teaches a receive coil assembly [800] comprising a disk [804] attached to a distal end of the receive coil wherein the disk comprises a ferromagnetic material (a ferromagnetic disk is formed over the coil; col. 9, lines 50-61; see Fig. 8A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the ferromagnetic disk of Wagman, into the receive coil assembly of Djalilian and Eki, for the added benefit of isolating the circuitry of the 

As to Claim 17, Djalilian, Eki, and Wagman remain as applied above to Claim 16. Wegman further discloses that the disk [804] has a diameter which is substantially the same as a diameter of the receive coil [810] (see Fig. 8A).

As to Claim 18, Djalilian, Eki, and Wagman remain as applied above to Claim 17. Wegman further discloses that the disk [804] has a hole in its center (see Fig. 8A).

As to Claim 19, Djalilian, Eki, and Wagman remain as applied above to Claim 16. Wegman further discloses that the receive circuit assembly [125] further comprises a printed circuit board [124] comprising electronic components (col. 5, lines 34-47).

As to Claim 20, Djalilian, Eki, and Wagman remain as applied above to Claim 19. Wegman further discloses that the disk [804] acts as a spacer to separate the printed circuit board [124] from a distal end of the receive coil [810] (col. 9, lines 6-10).

As to Claim 21, Djalilian, Eki, and Wagman remain as applied above to Claim 20. Wegman further discloses that magnetic flux lines entering a proximal end of the receive coil [810] are bent away from the printed circuit board [124] by the disk [804] as they exit a distal end of the receive coil [810] (this would be an inherent feature of a ferrite disc in between a magnetic field source and another object).

As to Claim 22, Djalilian, Eki, and Wagman remain as applied above to Claim 20. Wegman further discloses that at least a portion of magnetic flux lines entering a proximal end of the receive coil [810] are prevented from reaching the printed circuit board [124] as they exit a distal end of the receive coil [810] (this would be an inherent feature of a ferrite disc in between a magnetic field source and another object).

As to Claim 23, Djalilian, Eki, and Wagman remain as applied above to Claim 16. Wegman further discloses that the presence of the disk increases a quality factor (Q) of the receive circuit assembly (the circuitry of the contact hearing device from the electromagnetic field generated by the coils; col. 9, lines 6-10).

As to Claim 24, Djalilian, Eki, and Wagman remain as applied above to Claim 16. Wegman further discloses that the disk reduces eddy currents in conductive traces on the printed circuit board when magnetic flux is passed through the receive coil (the circuitry of the contact hearing device from the electromagnetic field generated by the coils; col. 9, lines 6-10).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Djalilian et al., U.S. Patent No. 8,885,860, patented on 11/11/2014 (Djalilian), Eki, U.S. Publication No. 2002/0041176, published on 4/11/2002 (Eki), Wagman et al., U.S. Patent No. 10,062,492, filed on 4/18/2014 (Wagman), further in view of Jang, U.S. Patent No. 10,420,259, field on 10/5/2016 (Jang).

As to Claim 5, Djalilian, Eki, and Wagman remain as applied above to Claim 3. , Djalilian, Eki, and Wagman do not explicitly disclose that the at least one ferrite disk comprises a plurality of ferrite disks laminated together. However, providing such a ferrite disk was well known. Jang teaches a ferrite disk [100] for wireless power transfer comprising a plurality of ferrite disks [110A, 110B, 110C] laminated together (col. 15, lines 26-29; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Jang’s technique of using a plurality of laminated ferrite disks, into the system of Djalilian, Eki, and Wagman, for the benefit of improved shielding.

As to Claim 6, Djalilian, Eki, and Wagman remain as applied above to Claim 3. , Djalilian, Eki, and Wagman do not explicitly disclose that at least one ferrite disk comprises two or more ferrite disks. However, providing such a ferrite disk was well known. Jang teaches a ferrite disk [100] for wireless power transfer comprising two or more ferrite disks [110A, 110B, 110C] (col. 15, lines 26-29; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Jang’s technique of using a two or more .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Djalilian et al., U.S. Patent No. 8,885,860, patented on 11/11/2014 (Djalilian), Eki, U.S. Publication No. 2002/0041176, published on 4/11/2002 (Eki), Wagman et al., U.S. Patent No. 10,062,492, filed on 4/18/2014 (Wagman), further in view of Ren et al., U.S. Publication No. 2015/0364931, published on 12/17/2015 (Ren).

As to Claim 8, Djalilian, Eki, and Wagman remain as applied above to Claim 3. Djalilian, Eki, and Wagman do not explicitly disclose that the ferrite core comprises a channel extending from a proximal to a distal end thereof. However, providing such a channel in the core was well known. Ren teaches a wireless power transmitting device having a ferrite core [1], wherein the ferrite core [1] comprises a channel [6] extending from a proximal to a distal end thereof (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a channel in the core of Djalilian, Eki, and Wagman, for the added feature of providing an additional communication path for the system (Ren: para. 0048, lines 5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653